Citation Nr: 1302757	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  07-16 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 50 percent for scars of the neck and face (previously evaluated as scar, neck, residual rope burns; and facial scar).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction was subsequently transferred to the RO in Chicago, Illinois.  Jurisdiction over the claim now resides with the RO in Washington, DC.  

The Veteran testified before the undersigned at an April 2010 Travel Board hearing.  A transcript of the hearing has been associated with his claims folder.

In November 2010 and March 2012, the Board remanded the claim for additional development, including another VA examination which included color photographs.  The VA examination was held in April 2012, and the requested information was obtained.  Therefore, the Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board for further appellate action.

In January 1969, the RO granted service connection for scar, neck, residual rope burns.  A 10 percent evaluation was assigned, effective August 14, 1968.  In August 2005, the RO increased the evaluation of the Veteran's service-connected scar of the neck to 30 percent disabling, effective August 16, 2004.  In December 2010, the RO granted service connection for scars of the face.  An evaluation of 10 percent was assigned, effective August 16, 2004.  In November 2012, the RO combined the Veteran's scar disabilities and granted a 50 percent evaluation for scars of the neck and face (previously separately evaluated as scar, neck, residual rope burns; and facial scar), effective August 16, 2004.  

The issue concerning the evaluation of the Veteran's scars of the neck and face remains before the Board on appeal.  Ab v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).
FINDINGS OF FACT

The Veteran has stable, nonpainful scars of the face and neck, manifested by four characteristics of disfigurement; there is no evidence of visible or palpable tissue loss, gross distortion or asymmetry of three or more features or paired sets of features, or six or more characteristics of disfigurement; but the scars of the neck have caused limitation of motion of the cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for scars of the face and neck have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008 & 2012).

2.  The criteria for an additional 10 percent rating for scars of the face and neck, due to limitation of motion of the cervical spine are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 5237, 7800-7805 (2008 & 2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided VCAA notice in letters dated in November 2004 and March 2006.  The November 2004 letter provided information as to the evidence needed to substantiate entitlement to increased ratings, what evidence the Veteran was responsible for providing and what evidence VA would undertake to obtain.
The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice and the remaining elements of Vazquez-Flores in the March 2006 letter.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

There was a timing deficiency in that the March 2006 letter was sent after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in supplemental statements of the case issued in April 2007, July 2009, December 2011, and November 2012, and in a rating decision issued in November 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided a proper VA examination in April 2012, to evaluate his service-connected scars, and there is no evidence or contention that there has been a change in the Veteran's symptoms since that examination.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).
At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Analysis

Initially, the Board notes that the scar rating criteria were changed effective October 23, 2008; and those changes apply only to claims made on or after that date.  73 Fed. Reg. 54710 Sept. 23, 2008.  Under the old rating criteria of DC 7800, a 50 percent rating is the maximum schedular rating available.  However, under the revised rating criteria of DC 7800, an 80 percent schedular rating is available.  The Board notes that the RO has evaluated the Veteran's claim under the old and new rating criteria.  See November 2012 supplemental statement of the case and November 2012 rating decision.  The Veteran has not appealed the November 2012 rating decision, but the Board has still considered whether an increased rating of 80 percent is warranted under Diagnostic Code 7800.

Under the revised rating criteria for Diagnostic Code 7800, an 80 percent rating is provided for scars causing palpable tissue loss and either gross distortion or asymmetry of facial features or paired sets of features or six or more characteristics of disfigurement.  The 8 features of disfigurement are: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).

Note (1) to amended DC 7800 provides that, for the purposes of evaluating skin disabilities under Diagnostic Code 7800, the 8 characteristics of disfigurement are (1) scar 5 or more inches (13 or more centimeters) in length; (2) scar at least 1/4 inch (0.6 centimeters) wide at its widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding 6 square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding 6 square inches (39 square centimeters).  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (in effect prior to October 23, 2008) (2012). 

Note (2) to Diagnostic Code 7800 applies to tissue loss of the auricle or anatomical loss of the eye, and is inapplicable in the present case.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 2 (in effect prior to October 23, 2008) (2012). 
Note (3) to Diagnostic Code 7800 directs that unretouched color photographs be taken into consideration when evaluating under these criteria.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 3 (in effect prior to October 23, 2008) (2012).

Amended Diagnostic Code 7800 adds Note (4) directing separately evaluate disabling effects other than disfigurement that are associated with an individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 4 (2012). 

Amended Diagnostic Code 7800 also adds Note (5) clarifying that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 5 (2012).

Under the revised rating criteria for Diagnostic Code 7805, any disabling effects of scars not contemplated by Diagnostic Codes 7800 to 7804, such as limitation of motion, are to be evaluated under the appropriate diagnostic codes.  See 38 C.F.R. § 4.118.

During a June 2005 VA examination, the Veteran had a large keloid on the inferior margin of the right jaw, which measured 3.5 inches x 2 inches x 0.5 inches.  The examiner noted that it was not a scar, but was a keloid and could not be described as a scar.  On the left side of the neck, in the neck crease, there was a 9 inch x 0.5 inch keloid scar, which developed post-surgically, after the removal of the keloid.  The scar was minimally hypertrophic and was not significantly elevated.

During a VA examination in April 2009, the Veteran was noted to have a scar on the right cheek and neck.  The cheek scar began at the temporomandibular joint and extended downward.  The scar on the Veteran's neck was noted to be 12 cm long and 10 mm wide.  It was described as a half necklace type of scar.  It was slightly raised overall by 0.5 mm, rubbery, and keloid in texture and palpation, and was slightly tender to palpation.  There were no signs of clinical instability, edema or infection.  The scar was adherent to deeper and surrounding underlying tissues, and there was no loss of subcutaneous tissue.  

The Board remanded the Veteran's claim in November 2010, for a new VA examination, which included photographs of the Veteran's scars.

On VA examination in January 2011, the Veteran had a triangular neck scar on the right mandible, which was 10 cm long and 5 cm at widest point, 25 square cm.  The scar had multiple colors and was firm, non-tender, stable and not adherent to underlying tissue.  There scar on the left neck was described as rectangular, and measured 9 cm x 1cm.  It was slightly hyperpigmented and elevated at some points.  There was no objective evidence of painful tenderness to palpation or adherence to underlying tissue, and the scar was stable.  The examiner found that less than 1 percent of the exposed body surface, and 0 percent of the total body surface was affected.  

Although the January 2011 VA examiner provided information to rate the Veteran's scars under the applicable rating criteria, no photographs of the Veteran's scars were taken and associated with the Veteran's claims file, as directed in the Board's November 2010 remand.  As such, the Board remanded the claim again in March 2012 for a current dermatology examination, which included color photographs of the Veteran's scars.

The Veteran was afforded a VA examination in April 2012.  The examiner noted that the Veteran had a diagnosis of traumatic keloids since 1967, which caused scarring or disfigurement of the head, face or neck, which had not been treated with oral or tropical medications, corticosteroids, or other treatments or procedures during the previous 12 months.  The examiner also noted that there had been no debilitating or non-debilitating episodes.  Scars of the left neck and right mandible were identified.  

The scar on the left neck measured 10.0 cm in length, 1.0 cm in width (1.6 in² (10.0cm²) overall).  The scar was hyperpigmented and elevated on palpation.  The texture of the scar was normal, and the underlying soft tissue was intact.  The scar's skin was soft and flexible, and the scar was not adherent to underlying tissue.  The scar was stable, and it was not painful.

The right mandible scar measured 9.0 cm in length, 5.0 cm in width (7.0 in² (45.0cm²) overall).  The scar was neither hyperpigmented nor hypopigmented, but it was elevated on palpation.  The texture of the scar was abnormal (irregular, atrophic, shiny, scaly, etc.), but the scar's underlying soft tissue was intact.  The scar's skin was soft and flexible, and the scar was not adherent to underlying tissue.  The scar was stable, and it was not painful.

None of the VA examination reports nor the VA outpatient treatment records contain evidence of any visible or palpable tissue loss, gross distortion or asymmetry of three or more features or paired sets of features, or six or more characteristics of disfigurement.  In this regard, although there was hyperpigmentation of the scar on the left neck on VA examination in April 2012, it was not in an area exceeding six square inches (39 cm²).  As such, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent under Diagnostic Code 7800.  Additionally, evaluation under Diagnostic Codes 7801-7804 would be of no benefit to the Veteran, as they each only provide a maximum 10 percent disability rating.

The Board, however, finds that the evidence shows that a separate disability rating of 10 percent under Diagnostic Code 7805 is warranted, on the basis of limitation of motion of the cervical spine.  As noted above, under revised Diagnostic Code 7805, any disabling effects of scars not contemplated by Diagnostic Codes 7800 to 7804, such as limitation of motion, are to be evaluated under the appropriate diagnostic codes.  

On VA examination in April 2009, the examiner noted that range of motion of the cervical spine was limited as follows: 35 degrees of extension; 42 degrees of flexion; 32 degrees of left and 41 degrees of right lateral flexion; and 43 degrees of left and 70 degrees of right rotation.  He noted that in the planes of motion identified as being restricted, stiffness, at least in part, caused by the aforementioned scars was the delimiting factor, rather than pain, fatigability, weakness or incoordination.  The Board notes that the combined range of active motion for the cervical spine was 263 degrees.  The examiner diagnosed abrasion scars represented by exuberant keloid formation and history of clinical instability at the right cheek in particular, and the left paracervical area in a semicircular distribution.  He concluded that there was a degree of contribution of loss of active cervical range of motion by the Veteran's scars on composite, especially with motions directed to the left, as well as extension.

As relevant to the cervical spine under the general rating formula for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating.  Forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine warrants a 30 percent rating.  Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating. 

The medical evidence indicates that the Veteran does have functional impairment of the cervical spine, which an examiner has related to his neck scar; and based on the foregoing objective evidence, such limitation  of function equates to a 10 percent disability rating under the general rating formula for diseases and injuries of the spine.  As noted above the Veteran has no higher than a combined range of motion, with regard to the cervical spine, of 263 degrees.  Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees warrants a 10 percent rating.  As such the Board finds that the Veteran's neck scar meets the criteria for a 10 percent rating.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5237 and 4.118, Diagnostic Code 7805 (2012).

The Board notes that there is no competent medical evidence of record which reflects that the Veteran meets the criteria for a higher disability rating under the general rating formula for disease and injuries of the spine.  Furthermore, the Veteran has not reported pain associated with his neck scar.  Accordingly, a higher rating is not warranted under the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).


Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2012).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by disfigurement of the head, face and neck, and limitation of motion of the cervical spine.  This symptomatology is contemplated by the rating criteria which have been applied in this case.  

The Veteran has not reported any symptoms outside of those contemplated by the rating schedule, and no other factors have been reported that are outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted. 

In reaching these conclusions the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  38 U.S.C.A. § 5107(b) (West 2002).

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2012). 
Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 
In this case, there is no evidence that a service connected disability has caused unemployability.  The Veteran does not contend that his service-connected disabilities precluded gainful employment.  As there has been no allegation or evidence of unemployability attributable to his service-connected disabilities, a TDIU is not warranted.
ORDER

An increased rating for scars of the face and neck is denied.

A separate 10 percent rating, but not greater, for the Veteran's scars of face and neck, due to limitation of motion of the cervical spine, is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


